DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because the preamble recites a method of producing a tube, however the limitations are directed to cleaning the fluororesin molded article.  It is unclear how the specific cleaning steps produce a tube. It is also unclear whether applicant is cleaning a “tube” or an article”.  Claim 13 is further indefinite because “a” chemical solution in line 5, should be amended to “the” chemical solution, for antecedent basis. Claim 14 is indefinite because the claim should recite “the alcohol or “the aqueous alcohol solution”. Claims 15-16 are further indefinite because it is unclear what is meant by “liquid-flow cleaning” and “water-flow cleaning”.  Per claim 15, the claim requires cleaning with a chemical solution, per claim 13, and therefore the chemical solution is inherently “a liquid”.  It is unclear how the phrase “liquid-flow cleaning” further limits the scope of the claim.  Similarly, how is cleaning with water different from “water-flow cleaning”. Claims 18-19 are indefinite because since the chemical solution 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aomi et al. (EP0420141A2).
Re claim 13, Aomi et al. teach removing particles from a fluororesin molded article (page 4, lines 
18-20) by treating with a chemical solution, comprising alcohol, followed by cleaning with water (page 4, lines 1-10). Re claim 14, the limitations of 100 percent by mass are met since page 3, lines 45-47 teaches cleaning with a polar solvent (i.e. alcohol) or an aqueous solution of a polar solvent.  The examiner takes the position that cleaning with a polar solvent (i.e. alcohol) reads on 100 percent by mass. Re claim 15-16, the limitations are met since Aomi et al. teach immersion or spray cleaning of the article and specifically teaches flow or movement of the solvent by shaking or stirring (page 3, liens 50-57).  Re claim 17, refer to page 4, line 40. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aomi et al. (EP0420141A2) in view of McDermott (US2007/0240740).
Aomi et al. fail to teach the limitations of claims 18-19. Re claims 18-19, the claims are directed to purifying the cleaning solution and reusing the cleaning solution, the limitations of which are well known in the art, as evidenced by McDermott.  Specifically, McDermott taches removing contaminant material from a contaminated article by contacting the article with a cleaning fluid.  .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imamura et al. teach a method of manufacturing a molded article. Radomyselski et al. teach a method of recycling cleaning solvent. Yanagawa teaches a method of washing articles and recovering cleaning solution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner




/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc